In a child support proceeding pursuant to Family Court Act article 4, the father appeals, by permission, from an order of the Family Court, Eutnam County (Hochberg, S.M.), dated September 19, 2003, which denied his motion to quash a subpoena duces tecum and directed the production of the subpoenaed items.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
In this postjudgment child support proceeding brought by the mother for downward modification of her child support obligation, the father moved to quash a subpoena duces tecum demanding, inter alia, production of his financial records. The Family Court denied the father’s motion and directed production of the subpoenaed items. We reverse. The subpoena duces tecum lacked specificity and was overbroad insofar as it failed to specify the documents sought with “reasonable particularity” (CPLR 3120 [2]; Matter of Ehmer, 272 AD2d 540 [2000]). Accordingly, the motion to quash the subpoena should have been granted.
In light of our determination, we need not address the father’s remaining contentions. Florio, J.P., Schmidt, Mastro and Rivera, JJ., concur.